Citation Nr: 9914445	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-06 745 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for otitis media, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from October 1940 to October 
1945, from December 1945 to December 1948, and from January 
1949 to March 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision by the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office 
(RO).  

The veteran has indicated that he is not appealing the issue 
in regard to the heart.

REMAND

In his February 1998 notice of disagreement, the veteran 
reported that he had a January 1998 ears, nose, and throat 
(ENT) appointment and a February 1998 CAT scan of the right 
ear at the Augusta, Georgia VA Medical Center (VAMC).  The 
most recent records from that facility are dated in February 
1998.  Moreover, at the November 1997 VA examination, the 
examiner noted that the veteran was scheduled for an ENT 
appointment at the August VAMC for a follow-up for his recent 
ear infection.  These records are not of record. 

The rating decision reflects that the RO considered 5 
frequencies in the rating.  This is an incorrect rating 
practice.

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain the most recent 
VA medical records pertaining to the 
veteran's treatment from the Augusta, 
Georgia VA facility, specifically those 
developed between November 1997 and the 
present. 

2.  The RO should have the file reviewed 
by the appropriate professional and 
determine whether the veteran's report 
of tinnitus is related to his service-
connected disability.

3.  The RO should review the claim for 
an increased evaluation for hearing loss 
in light of the revised criteria and the 
old criteria.  Only the proper 
frequencies may be considered.

Following completion of these actions, the RO should review 
the claim.  Thereafter, in accordance with the current 
appellate procedures, the case should be returned to the 
Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



